           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

DONTA VIOUS HENDERSON                                      PLAINTIFF

v.                       No: 3:19-cv-267 DPM

MIKE ALLEN, Sheriff, Crittenden
County Detention Facility; R. C.
COLEMAN, Administrator, Crittenden
County Detention Facility; HINES,
Lieutenant, Crittenden County
Detention Facility; CODY, Sergeant,
Crittenden County Detention Facility                   DEFENDANTS

                                ORDER
     1. The Court withdraws the reference.
     2. Henderson hasn't paid the filing and administrative fees or
filed a complete application to proceed in forma pauperis; and the time
to do so has passed. NQ 2. His complaint will therefore be dismissed
without prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal
from this Order and accompanying Judgment would not be taken in
good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.


                                                     61'
                                      D .P. Marshall Jr.
                                      United States District Judge
